DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Appl. Publ. No. 2004/0099205 to Li, et al. (hereinafter “Li”) or, alternatively, under 35 U.S.C. 103 as being obvious over Li in view of U.S. Patent Appl. Publ. No. 2017/0306521 to Hoshikawa, et al. (“Hoshikawa”). 
Regarding claim 1, Li teaches a production apparatus for a gallium oxide crystal using a vertical Bridgman method (see, e.g., the Abstract, Figs. 1-3, and entire reference which teach a vertical furnace (112) capable of producing gallium oxide crystals by the vertical Bridgman method) comprising:
a furnace body formed of a heat resistant material (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach a vertical furnace (112) having a melting chamber (114) comprised of a furnace body formed by insulation (122) and diaphragm (124));
a crucible shaft freely movable vertically, being extended in the furnace body, and penetrating through a bottom portion of the furnace body in the vertical direction (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a lift mechanism (126) which includes a shaft supporting a crucible (104) with the shaft extending through a bottom portion and body of the melting chamber (114) in the vertical direction);
a crucible for housing a material of a gallium oxide crystal, being disposed on the crucible shaft (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a crucible (104) which is capable of housing material for forming a gallium oxide crystal is disposed on the lift mechanism (126));
a body heater for heating the crucible, being disposed around a periphery of the crucible (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a heater (118) is disposed around a periphery of the crucible (104)); and
an annealing chamber for annealing the crucible, being disposed under the furnace body, and being connected to a furnace space in the furnace body (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that an annealing chamber (116) formed by insulation (122) and diaphragm (124) is disposed under and is connected to the melting chamber (114)).
Even if it is assumed arguendo that Li does not teach that the production apparatus is suitable for producing a gallium oxide crystal by the vertical Bridgman method, this would have been obvious in view of the teachings of Hoshikawa.  In Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system and method for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches the use of a heater (20) comprised of a resistance heater formed from MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,800 to 1,900 °C in the apparatus of Li such that the crucible can be heated to a temperature exceeding 1,795 °C to melt a Ga2O3 raw material and grow a Ga2O3 crystal utilizing the method of Li with the motivation for doing so being to facilitate the growth of Ga2O3 crystals with a more gradual and efficient cool-down such that higher quality Ga2O3 crystals may be formed while reducing the propensity for cracking the crystal during the cool-down process.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Li teaches that the production apparatus further comprises an annealing heater for annealing the crucible, being disposed in the annealing chamber (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that an annealing heater (120) is disposed in the annealing chamber (116)).  
Regarding claim 5, Li teaches a production apparatus for a gallium oxide crystal using a vertical Bridgman method (see, e.g., the Abstract, Figs. 1-3, and entire reference which teach a vertical furnace (112) capable of producing gallium oxide crystals by the vertical Bridgman method) comprising:
a furnace body formed of a heat resistant material (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach a vertical furnace (112) having a melting chamber (114) comprised of a furnace body formed by insulation (122) and diaphragm (124));
a crucible shaft freely movable vertically, being extended in the furnace body, and penetrating through a bottom portion of the furnace body in the vertical direction (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a lift mechanism (126) which includes a shaft supporting a crucible (104) with the shaft extending through a bottom portion and body of the melting chamber (114) in the vertical direction); 
a crucible for housing a material of a gallium oxide crystal, being disposed on the crucible shaft (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a crucible (104) which is capable of housing material for forming a gallium oxide crystal is disposed on the lift mechanism (126));
a body heater for heating the crucible, being disposed around a periphery of the crucible (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that a heater (118) is disposed around a periphery of the crucible (104));
an annealing chamber for annealing the crucible, being disposed in a lower portion of a furnace space in the furnace body (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that an annealing chamber (116) formed by insulation (122) and diaphragm (124) is disposed under and is connected to the melting chamber (114)); and
an annealing heater for annealing the crucible, being disposed in the annealing chamber (see, e.g., Figs. 1A-D and ¶¶[0019]-[0027] which teach that an annealing heater (120) is disposed in the annealing chamber (116)).
Even if it is assumed arguendo that Li does not teach that the production apparatus is suitable for producing a gallium oxide crystal by the vertical Bridgman method, this would have been obvious in view of the teachings of Hoshikawa.  In Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system and method for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches the use of a heater (20) comprised of a resistance heater formed from MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,800 to 1,900 °C in the apparatus of Li such that the crucible can be heated to a temperature exceeding 1,795 °C to melt a Ga2O3 raw material and grow a Ga2O3 crystal utilizing the method of Li with the motivation for doing so being to facilitate the growth of Ga2O3 crystals with a more gradual and efficient cool-down such that higher quality Ga2O3 crystals may be formed while reducing the propensity for cracking the crystal during the cool-down process.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claim Rejections - 35 USC § 103
Claims 3-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hoshikawa. 
Regarding claim 3, Li does not explicitly teach that the annealing heater is a resistance heater formed of a material having heat resistance to 1,500°C to 1,700°C.  However, in ¶[0022] Li teaches that the melting chamber is heated to a temperature of 1,500 °C which necessarily means that heater (118) is formed of a material capable of heating to temperatures of at least 1,500 °C.  Then in ¶[0027] Li further teaches that the annealing chamber utilizes temperature regimes which extend from approximately 1,420 °C and lower.  Thus, a person of ordinary skill in the art would look to the teachings of Li and would be motivated to utilize a heater (120) for the annealing chamber (116) which is capable of heating to a temperature of at least 1,500 °C in order to ensure that the desired annealing temperatures can be reached and maintained for the desired duration.  Alternatively, in Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches that the heater (20) may be in the form of a resistance heater comprised of MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,500 to 1,700 °C in the apparatus of Li in order to be able to grow and anneal crystals such as Ga2O3 which have even higher melting points.  
Regarding claim 4, Li does not explicitly teach that the body heater is a resistance heater formed of a material having heat resistance to 1,800°C to 1,900°C.  However, as noted supra with respect to the rejection of claim 3, in ¶[0022] Li teaches that the melting chamber is heated to a temperature of 1,500 °C which necessarily means that heater (118) is capable of heating to temperatures of at least 1,500 °C.  Then in Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches that the heater (20) may be in the form of a resistance heater comprised of MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,800 to 1,900 °C in the apparatus of Li in order to be able to grow and anneal crystals such as Ga2O3 which have even higher melting points.  
Regarding claim 6, Li does not explicitly teach that the annealing heater is a resistance heater formed of a material having heat resistance to 1,500°C to 1,700°C.  However, in ¶[0022] Li teaches that the melting chamber is heated to a temperature of 1,500 °C which necessarily means that heater (118) is formed of a material capable of heating to temperatures of at least 1,500 °C.  Then in ¶[0027] Li further teaches that the annealing chamber utilizes temperature regimes which extend from approximately 1,420 °C and lower.  Thus, a person of ordinary skill in the art would look to the teachings of Li and would be motivated to utilize a heater (120) for the annealing chamber (116) which is capable of heating to a temperature of at least 1,500 °C in order to ensure that the desired annealing temperatures can be reached and maintained for the desired duration.  Alternatively, in Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches that the heater (20) may be in the form of a resistance heater comprised of MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,500 to 1,700 °C in the apparatus of Li in order to be able to grow and anneal crystals such as Ga2O3 which have even higher melting points.  
Regarding claim 7, Li does not explicitly teach that the body heater is a resistance heater formed of a material having heat resistance to 1,800°C to 1,900°C.  However, as noted supra with respect to the rejection of claim 3, in ¶[0022] Li teaches that the melting chamber is heated to a temperature of 1,500 °C which necessarily means that heater (118) is capable of heating to temperatures of at least 1,500 °C.  Then in Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches that the heater (20) may be in the form of a resistance heater comprised of MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,800 to 1,900 °C in the apparatus of Li in order to be able to grow and anneal crystals such as Ga2O3 which have even higher melting points.  
Regarding claim 8, Li teaches a production method for a crystal using a production apparatus for a gallium oxide crystal using a vertical Bridgman method (see, e.g., the Abstract, Figs. 1-3, and entire reference which teach a vertical furnace (112) capable of producing gallium oxide crystals by the vertical Bridgman method), comprising:
in a furnace space of a furnace body, heating a crucible housing a material of a crystal to a temperature to melt the material of a crystal (see, e.g., Figs. 1A-B and ¶¶[0019]-[0025] which teach the use of heater (118) to heat a crucible (104) which is housed in a melting chamber (114) within a vertical furnace (112) in order to melt the feedstock (110) contained within the crucible (104)), and 
then descending the crucible to grow a single crystal from a melt of the material (see, e.g., Fig. 1C and ¶¶[0022]-[0025] which teach that the crucible (104) is descended downwards out of the melting chamber (114) and through a temperature gradient zone (125) in order to grow a single crystal from the melt contained within the crucible (104)); 
then decreasing the temperature in the furnace space to 1,000°C to 1,200°C (see, e.g., ¶¶[0022]-[0025] which teach that the temperature within the furnace is cooled down from about 1,500 to 1,100 °C at a slow cooling rate of 1.5 °C/h);
then descending the crucible toward an annealing chamber being disposed in a lower portion of the furnace space, or being disposed under the furnace body and connected to the furnace space, to carry the crucible into the annealing chamber retained to 1,000°C to 1,200°C; and then annealing the crucible in the annealing chamber (see, e.g., Fig. 1D and ¶¶[0022]-[0025] which teach that the crucible (104) is lowered into an annealing chamber (116) disposed in a lower portion of the furnace (112) and connected to the melting chamber (114) in order to perform an annealing step by cooling from a first temperature in the range of 1,300 to 1,100 °C to a final temperature in the range of 300 to 20 °C).  
Li does not explicitly teach that the production method is utilized to grow a gallium oxide crystal by heating to a temperature exceeding 1,795 °C to melt the gallium oxide raw material.  However, in Figs. 3-10 and ¶¶[0068]-[0101] as well as elsewhere throughout the entire reference Hoshikawa teaches an analogous vertical Bridgman crystal growth system and method for the growth of Ga2O3 crystals.  In Fig. 6 and ¶¶[0087]-[0092] Hoshikawa specifically teaches the use of a heater (20) comprised of a resistance heater formed from MoSi2 which is capable of being heated to a temperature of up to 1,900 °C in order to melt the Ga2O3 raw material.  Thus, a person of ordinary skill in the art would look to the teachings of Hoshikawa and would be motivated to utilize a heater with a heat resistance within the claimed range of 1,800 to 1,900 °C in the apparatus of Li such that the crucible can be heated to a temperature exceeding 1,795 °C to melt a Ga2O3 raw material and grow a Ga2O3 crystal utilizing the method of Li with the motivation for doing so being to facilitate the growth of Ga2O3 crystals with a more gradual and efficient cool-down such that higher quality Ga2O3 crystals may be formed while reducing the propensity for cracking the crystal during the cool-down process.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714